internal_revenue_service department of the treasury number release date index number washington dc refer reply to cc psi 9-plr-112522-00 date date legend partnership t sec_1 sec_2 a b dear this is in response to your letter dated date in which you request rulings under sec_707 and sec_2701 of the internal_revenue_code with respect to the proposed family limited_partnership you represent the following to be true the parties propose to create a family limited_partnership partnership the initial partners will be t and her two sons sec_1 and sec_2 upon execution of the proposed partnership_agreement the partners will transfer to the partnership cash and other_property in exchange for their respective partnership interests partnership will have three classes of partners class a general_partner class b general_partner and limited_partner in exchange for her initial contribution t will receive a five percent interest in the partnership as a class a general_partner and a ninety-three percent interest in the partnership as a limited_partner sec_1 and sec_2 will each receive in exchange for their initial contribution a one percent interest in the partnership as plr-112522-00 the class b general partners the class a general_partner shall have the right to receive and partnership shall have the cumulative obligation to pay annual distributions equal to the first a dollars of the net profits of partnership the preferred_return plus five percent of the remaining net profits the payment of the preferred_return to the class a general_partner shall have preference over distributions to other partners in no year shall the class a general_partner be entitled to receive less than c dollars guaranteed preferred_return as the preferred_return the preferred_return payment or the guaranteed preferred_return payment if lower is to be paid to the class a general_partner annually provided that partnership may prepay the preferred_return at any time during the year if determined to be more convenient for partnership if the preferred_return is not timely made the payment will accrue on behalf of the class a general_partner at the prime interest rate or the rate required by sec_2701 whichever is higher and will be paid at the earliest of three occurrences set forth in the partnership_agreement after allocation to the class a general_partner of the preferred_return payment the remaining amount of net profits and losses are to be allocated to the partners based on their proportionate partnership interests the class a general_partner may withdraw from partnership at any time and upon days notice partnership shall distribute to the class a general_partner the liquidation value of the class a general_partner interest plus any share of the class a general partner’s accrued but unpaid portion of the net profits and losses as through the date of liquidating_distribution the liquidation value is equal to the amount contributed in exchange for the class a general_partner interest partnership may not be terminated prior to the expiration of the twenty-year term set by the agreement except upon a the unanimous vote of the partners or b generally the death withdrawal or adjudication of bankruptcy of the last then-serving general_partner upon termination of partnership partnership is required to first distribute to the class a general_partner the liquidation value of her class a general_partner interest plus any accrued and unpaid preferred_return or guaranteed preferred_return amount if less then distribute the remaining assets to the partners in accordance with their respective partnership interests in partnership subsequent to formation and funding of partnership t anticipates selling and or gifting some or all of her limited_partner interest to sec_1 and sec_2 or to trusts for their benefit you have requested the following rulings the transfer of property to the proposed partnership will be a transaction subject plr-112522-00 to sec_2701 t’s retention of the class a general_partner interest is an applicable_retained_interest under sec_2701 comprised of a qualified_payment_right equal to the guaranteed preferred_return and an extraordinary_payment_right equal to the liquidation value the subtraction_method will be used in determining the value of any gift from t to sec_1 and sec_2 collectively sons on the formation or of any gift or sales that t may make of the limited_partner interests to sec_1 sec_2 or a_trust for the benefit of any family_member distributions to the class a general_partner will not be treated as guaranteed payments under sec_707 in years when net profits exceed the guaranteed preferred_return ruling sec_1 and sec_2701 provides in general that solely for purposes of determining whether a transfer of an interest in a corporation or partnership to or for the benefit of a member of the transferor’s family is a gift and of the value of such transfer the value of any right that is described in sec_2701 or b and that is with respect to any applicable_retained_interest that is held by the transferor or an applicable_family_member immediately_after_the_transfer is determined under sec_2701 sec_25 a of the gift_tax regulations sec_2701 provides that the value of any right described in sec_2701 other than a distribution_right that consists of a right to receive a qualified_payment shall be treated as being zero sec_2701 provides that if i any applicable_retained_interest confers a distribution_right which consists of the right to a qualified_payment and ii there are one or more liquidation put call or conversion rights with respect to such interest than the value of all such rights shall be determined as if each liquidation_put_call_or_conversion_right were exercised in the manner resulting in the lowest value being determined for all such rights sec_2701 provides that in the case of an applicable_retained_interest that is described in sec_2701 but not sec_2701 the value of the distribution_right shall be determined without regard to sec_2701 sec_2701 provides that the term applicable_retained_interest means any interest in an entity with respect to which there is- a a distribution_right but only if immediately before the transfer described in sec_2701 the transferor and applicable family members hold after application of subsection e control of the entity or plr-112522-00 b a liquidation_put_call_or_conversion_right sec_2701 provides that for purposes of sec_2701 in the case of a partnership the term control means in the case of a limited_partnership the holding of any interest as a general_partner sec_2701 provides that for purposes of sec_2701 the term applicable_family_member includes any lineal descendant of any parent of the transferor or the transferor’s spouse sec_2701 provides that the term distribution_right means i a right to distributions from a corporation with respect to its stock and ii a right to distributions from a partnership with respect to a partner’s interest in the partnership sec_2701 provides that the term distribution_right does not include i a right to distributions with respect to any interest which is junior to the rights of the transferred interest ii any liquidation_put_call_or_conversion_right or iii any right to receive any guaranteed_payment described in sec_707 of a fixed amount sec_2701 provides that the term liquidation_put_call_or_conversion_right means any liquidation_put_call_or_conversion_right or any similar right the exercise or nonexercise of which affects the value of the transferred interest sec_2701 provides that the term qualified_payment means any dividend payable on a periodic basis under any cumulative preferred_stock or a comparable payment under any partnership_interest to the extent that such dividend or comparable payment is determined at a fixed rate sec_2701 provides that the term member_of_the_family means with respect to any transferor a the transferor's spouse b a lineal descendant of the transferor or the transferor's spouse and c the spouse of any such descendant sec_25_2701-1 sec_2701 provides that the term applicable_family_member means with respect to any transferor a the transferor's spouse b an ancestor of the transferor or the transferor's spouse and c the spouse of any such ancestor sec_25 d sec_2701 provides that except as provided in regulations a contribution_to_capital or a redemption recapitalization or other change in the capital structure of a corporation or partnership shall be treated as a transfer of an interest in such entity to which this section applies if the taxpayer or an applicable_family_member a receives an applicable_retained_interest in such entity pursuant to such transaction or b under regulations otherwise holds immediately after such transaction an applicable_retained_interest in such entity sec_2701 shall not apply to any transaction other than a plr-112522-00 contribution_to_capital if the interests in the entity held by the transferor applicable family members and members of the transferor’s family before and after the transaction are substantially identical sec_25_2701-1 provides that if sec_2701 applies to a transfer the amount of the transferor’s gift if any is determined using a subtraction_method of valuation described in sec_25_2701-3 sec_25_2701-1 provides that sec_2701 applies to determine the existence and amount of any gift whether or not the transfer would otherwise be a taxable gift under chapter of the internal_revenue_code sec_25 b i a provides that a transfer to which sec_2701 applies includes a contribution to the capital of a new or existing entity sec_25_2701-2 provides that in determining the amount of a gift under sec_25_2701-3 the value of any applicable_retained_interest held by the transferor or by an applicable_family_member is determined using the rules of chapter with the modifications prescribed by sec_25_2701-2 sec_25_2701-2 provides that any extraordinary_payment_right is valued at zero sec_25_2701-2 provides that any distribution_right in a controlled_entity is valued at zero unless it is a qualified_payment_right sec_25_2701-2 provides a special rule for valuing a qualified_payment_right held in conjunction with an extraordinary_payment_right if an applicable_retained_interest confers a qualified_payment_right and one or more extraordinary payment rights the value of all these rights is determined by assuming that each extraordinary_payment_right is exercised in a manner that results in the lowest total value being determined for all the rights using a consistent set of assumptions and giving due regard to the entity’s net_worth prospective earning power and other_relevant_factors this is known as the lower_of valuation rule sec_25_2701-2 provides that any other right including a qualified_payment_right not subject_to sec_25_2701-2 is valued as if any right valued at zero does not exist and as if any right valued under the lower_of rule is exercised in a manner consistent with the assumptions of that rule but otherwise without regard to sec_2701 thus if an applicable_retained_interest carries no rights that are valued at zero or under the lower_of rule the value of the interest for purposes of sec_2701 is its fair_market_value sec_25_2701-2 provides that the term applicable_retained_interest means any equity_interest in a corporation or partnership with respect to which there is either i an extraordinary_payment_right or ii in the case of a controlled_entity a distribution_right sec_25_2701-2 provides that except as provided in sec_25 b the term extraordinary_payment_right means any put call or conversion_right any plr-112522-00 right to compel liquidation or any similar right the exercise or nonexercise of which affects the value of the transferred interest sec_25_2701-2 provides that the term distribution_right means the right to receive distributions with respect to an equity_interest a distribution_right does not include i any right to receive distributions with respect to an interest that is of the same class as or a class that is subordinate to the transferred interest ii any extraordinary_payment_right or iii any right described in sec_25_2701-2 sec_25_2701-2 provides that mandatory payment rights liquidation participation rights rights to guaranteed payments of a fixed amount under sec_707 and non-lapsing conversion rights are neither extraordinary payment rights nor distribution rights sec_25_2701-2 provides that a liquidation_participation_right is a right to participate in a liquidating_distribution if the transferor members of the transferor’s family or applicable family members have the ability to compel liquidation the liquidation_participation_right is valued as if the ability to compel liquidation a did not exist or b if the lower_of rule applies is exercised in a manner that is consistent with that rule sec_25_2701-2 provides that the right to a guaranteed_payment of a fixed amount under sec_707 is the right to a guaranteed_payment the amount of which is determined at a fixed rate a payment that is contingent as to time or amount is not a guaranteed_payment of a fixed amount sec_25_2701-2 provides that for purposes of sec_2701 a controlled_entity is a corporation or partnership controlled immediately before the transfer by the transferor applicable family members and any lineal_descendants of the parents of the transferor or the transferor’s spouse in the case of a limited_partnership control means the holding of any equity_interest as a general_partner sec_25_2701-2 sec_25_2701-2 provides that a qualified_payment_right is a right to receive qualified payments a qualified_payment is a distribution_right that is - a b c a dividend payable on a periodic basis at least annually under any cumulative preferred_stock to the extent such dividend is determined at a fixed rate any other cumulative distribution payable on a periodic basis at least annually with respect to an equity_interest to the extent determined at a fixed rate or as a fixed amount or any distribution_right for which an election has been made pursuant to sec_25_2701-2 sec_25_2701-3 provides that the amount_of_the_gift resulting from any transfer to which sec_2701 applies is determined by a subtraction_method of valuation in the case of a contribution to the capital of a new or existing entity special rules are plr-112522-00 provided to determine the amount_of_the_gift under sec_25_2701-3 in the instant case t proposes to contribute cash and other_property to a newly- formed partnership the transfer will constitute a contribution to the capital of partnership the interest t will receive as a class a general_partner in the exchange will be an applicable_retained_interest since it will be an equity_interest in a partnership controlled by t and members of t’s family sec_1 and sec_2 with respect to which there is a distribution_right as well as two extraordinary payment rights t will hold a distribution_right ie the right to receive distributions from the partnership with respect to the class a general_partner interest t will hold two extraordinary payment rights ie the ability to withdraw from partnership upon days notice and the ability to compel the liquidation of partnership following attribution of sec_1's and sec_2's voting rights since t will receive an applicable_retained_interest pursuant to the formation of partnership t’s contribution to the capital of partnership will be treated as a transfer of an interest to which sec_2701 applies in determining the value of the applicable_retained_interest for purposes of sec_2701 the guaranteed preferred_return is a distribution_right that is a qualified_payment_right because it is a right to receive a distribution that is payable on a periodic basis at least annually with respect to t’s partnership_interest and determined as a fixed amount to the extent of the guaranteed preferred_return since the applicable_retained_interest confers a qualified_payment_right and one or more extraordinary payment rights the lower_of rule must be applied in determining the value of the applicable_retained_interest for purposes of sec_2701 under the lower_of rule the value of the applicable_retained_interest for purposes of sec_2701 is the lowest value of the values determined for the qualified_payment_right the ability to withdraw from partnership upon days notice and the ability to compel liquidation since sec_2701 applies to the transfer the amount of t’s gift if any is determined using the subtraction_method of valuation and following the special rules in the case of a contribution to the capital of a new or existing entity further described in sec_25_2701-3 see sec_25_2701-5 for appropriate adjustments to mitigate double_taxation for subsequent gifts we conclude as follows the transfer to the proposed family limited_partnership will be subject_to sec_2701 after the transfer t as holder of the class a general_partner interest will hold an applicable_retained_interest that includes a qualified_payment_right and two extraordinary payment rights the subtraction_method will be used in determining the value_of_the_gift from partner t to partners sec_1 and sec_2 on the formation or of any gift or sales that t may make of the limited_partner interests to sec_1 sec_2 or a_trust for the benefit of any family_member plr-112522-00 ruling sec_707 provides that to the extent determined without regard to the income of the partnership payments to a partner for services or use of capital shall be considered as made to one who is not a member of the partnership but only for the purposes of sec_61 relating to gross_income and subject_to sec_263 for purposes of sec_162 relating to trade_or_business_expenses sec_1_707-1 of the income_tax regulations provides in part that guaranteed payments made by a partnership to a partner for services or for_the_use_of capital are considered as made to a person who is not a partner to the extent such payments are determined without regard to the income of the partnership example of sec_1 c provides as follows partner c in the cd partnership is to receive percent of partnership income as determined before taking into account any guaranteed payments but not less than dollar_figure the income of the partnership is dollar_figure and c is entitled to dollar_figure percent of dollar_figure as his distributive_share no part of this amount is a guaranteed_payment however if the partnership had income of dollar_figure instead of dollar_figure dollar_figure percent of dollar_figure would be partner c’s distributive_share and the remaining dollar_figure payable to c would be a guaranteed_payment accordingly we conclude the distributions to the class a general_partner will not be treated as guaranteed payments under sec_707 in years when net profits exceed the guaranteed preferred_return the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner assistant branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
